DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1 and 9, which claims 4 and 12 depend from, each claim “a distance between the second segment (which is part of the first waveguide) and the coupled waveguide (which is part of the second waveguide) increasing”.  Claims 4 and 12 then claim, a distance between the two components to be fixed, which is a contradiction of the claim language of the independent claim.  
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 9-11, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,241,273 to Tu et al.
In regards to claims 1, 5, 9, 13, and 17, Tu teaches an optical circuit element (Figures 4, 5, and 8) formed on a substrate, the optical circuit element comprising a first waveguide (2021), a second waveguide (2022 S0-S15) having a shape in a width direction, the shape being asymmetrical to the first waveguide, a third waveguide (2031 S16-S19) continuous with the second waveguide, a width of the third waveguide increasing along a light propagation direction, and a fourth waveguide (2031 S19-S20) continuous with the third waveguide, a width of the fourth waveguide decreasing along the light propagation direction, wherein the first waveguide includes a first segment and a second segment, the first segment having a width that changes along the light propagation direction, the second segment continuous with the first segment (Figure 7), the second waveguide includes a coupled waveguide adjacent to the second segment of the first waveguide (where the first and second waveguides overlap; Figures 4 and 5), at least one of the second segment and the coupled waveguide has a shape with a width that changes along the light propagation direction, and a distance between the second segment and the coupled waveguide increasing.   Although Tu does not expressly teach the distance increasing within a range that an effective refractive index of the first waveguide and an effective refractive index of the second waveguide coincide or intersect with each other in the length direction, an apparatus claim must be structurally distinguishable from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See MPEP 2114 [R-1]).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114 [R-1]).
	In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified function, as set forth in 35 U.S.C. § 112, 6th paragraph, and must be supported be recitation in the claim of sufficient structure to warrant the presence of the functional language (In re Fuller, 1929 C.D. 172; 388 O.G. 279).
	Since Tu teaches the structural limitations as claimed, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the system of Tu to be 
capable of being configured to perform the function of the distance increasing within a range that an effective refractive index of the first waveguide and an effective refractive index of the second waveguide coincide or intersect with each other in the length direction.   
	In regards to claims 2 and 10, Tu teaches the first segment forms a first tapered waveguide, and the second segment changes in the width in an opposite direction to the first tapered waveguide along the light propagation direction to form a second tapered waveguide.
	In regards to claims 3 and 11, Tu teaches the coupled waveguide has a tapered shape with the width that changes in the light propagation direction.
In regards to claims 6 and 14, Tu teaches the second waveguide includes a tapered waveguide with a width that changes in the light propagation direction in a subsequent stage of the coupled waveguide.
In regards to claims 8 and 18, although Tu does not expressly teach the first and second waveguides to be rib waveguides, rib waveguides are common waveguides easily manufactured having multiple tapers, increasing and decreasing in the width direction.  Since Tu does not specific the type of waveguide and rib waveguides are common waveguides and readily available, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the first and second waveguides to be rib waveguides.
Claims 7, 8, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,241,273 to Tu et al as applied to claims 1 and 9 above and in further view of U.S. Patent 10,488,590 to Park et al.
In regards to claims 8 and 18, although Tu does not expressly teach the first and second waveguides to be rib waveguides, rib waveguides are common waveguides easily manufactured having multiple tapers, increasing and decreasing in the width direction.  Since Tu does not specific the type of waveguide and rib waveguides are common waveguides as further evidenced by Park, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the first and second waveguides to be rib waveguides.  Park teaches ribbed waveguides having tapers in order to modify polarization, similar to Tu and Applicant’s invention.
	In regards to claims 7 and 15, Tu fails to expressly teach the first waveguide includes a curved waveguide that extends from the second segment in an opposite direction to the second waveguide and is terminated.  However, Park teaches a rib waveguide having overlapping tapered sections for shifting polarization.  Park further teaches curved waveguides that extend from a segment in order to direct the output of the wave.  (Figure 12)  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have a curved waveguide that extends from the second segment in an opposite direction to the second waveguide and is terminated in order to direct the output signal.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874